Hopkins, J.,
dissents and votes to reverse the order and to remit the application to the court below- for a further hearing and for a determination on the basis of the proof to be -adduced, with the following memorandum: The defendant was indicted and tried for robbery in the first degree, grand larceny in the second degree, and assault in the second degree. At his trial three witnesses testified against him: the victim, a stenographer who transcribed defendant’s alleged unsigned confession, and defendant’s alleged accomplice, one Grady Reaves. The victim was unable to identify the defendant as a participant in the robbery. The jury returned a verdict of guilty and defendant was sentenced to a term of 15 to 30 years. Later, Reaves’ sentence on his plea of guilty to an unrelated crime was reduced, in the interests of justice, following a hearing on his coram nobis application, which was based on his co-operation in the defendant’s trial. Upon this appeal by defendant from the order, made after a hearing, denying his coram, nobis application, he urges that Reaves committed perjury when he testified at his trial that in exchange for his testimony against the defendant the only consideration which he (Reaves) expected was that he would be released by the Parole Board at the conclusion of his minimum term. Apart from Reaves’ affidavit in support of his own coram nobis application — an affidavit which he admitted was perjured — there was no evidence in the record of any promise of leniency to Reaves by the prosecutor, prior to Reaves’ testimony against defendant. Hence, upon the ground urged by the defendant, the denial of his coram nobis application cannot be said to be erroneous. Nevertheless, I am of the opinion that the circumstances of this case demand a further hearing. At the defendant’s trial, Reaves was questioned concerning communications between himself and the District Attorney, Reaves testified that, excluding the giving of his name and address, he furnished no other information to the District Attorney. However, at the hearing upon defendant’s present application, defendant’s prosecutor testified that he had conferred with Reaves in preparation for defendant’s trial and that, in addition, while he had not promised Reaves that the court would give him any particular sentence, he had informed Reaves that he could hope that the court would treat him in a manner which one who co-operates with law enforcement agencies might anticipate. Thus, while at defendant’s trial Reaves had testified in the presence of defendant’s prosecutor that he (Reaves) had not made any statement to the prosecutor concerning the robbery for which defendant was being tried, the facts are that Reaves had conferred with the prosecutor in preparation for defendant’s trial, and that Reaves had been given hope of favorable treatment (cf. People v. Mangi, 10 N Y 2d 86). Nevertheless, at defendant’s trial, the prosecutor did not correct the false impression thus created, a failure particularly noteworthy because the cross-examination by defendant’s counsel dealt almost exclusively with Reaves’ credibility. Accordingly, because the latter conflict was not developed at the hearing upon defendant’s application, a further hearing should be held to inquire into that conflict and into the nature of any communications which passed between Reaves and any member of the District Attorney’s staff concerning the crimes of which the defendant was convicted (People v. Mangi, 10 N Y 2d 86, supra; cf. People v. Savvides, 1 N Y 2d 554).